ORDER
On January 29, 2013, respondent was charged with breach of trust with fraudulent intent involving $2,000 or less. As a result, the Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17(a) of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR).
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of this Court.
/s/Costa M. Pleicones, Judge.